Citation Nr: 0000377	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  98-09 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
shell fragment wound to the left buttock.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1963 to June 
1967.  

This matter arises from a December 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefit sought.  
The veteran filed a timely appeal, and the case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  The veteran's residuals of a shell fragment of the left 
buttock are shown to involve a non-tender, non-disfiguring 
scar, with no functional impairment, and are otherwise shown 
to be asymptomatic.  


CONCLUSION OF LAW

The criteria for assignment of a compensable evaluation for 
the veteran's residuals of a shell fragment wound of the left 
buttock have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.118, Diagnostic 
Codes 7804, 7805 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for entitlement to a compensable 
evaluation for his residuals of a shell fragment wound of the 
left buttock is well grounded.  An allegation that a service-
connected disability has increased in severity is sufficient 
to well-ground a claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 628, 632 (1992).  The Board also finds 
that all relevant facts have been properly developed.  See 
38 U.S.C.A. § 5107(a) (West 1991).  The evidence includes the 
veteran's service medical records, records of treatment 
following service, reports of VA rating examinations, and 
personal statements issued by the veteran in his own behalf.  
The Board is unaware of any additional relevant evidence 
which is available in connection with this appeal.  
Therefore, no further assistance to the veteran regarding the 
development of evidence is required.  See McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  In 
addition, where entitlement to service connection has already 
been established, and an increase of a disability evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Historically, service connection for residuals of a shell 
fragment wound to the left buttock was granted by a July 1974 
rating decision.  A 10 percent evaluation was assigned, 
effective from March 29, 1974.  By a rating decision dated in 
August 1982, the veteran's assigned disability rating was 
reduced to zero percent, effective from November 1, 1982.  
The noncompensable rating has remained in effect until the 
present time.  

The report of a January 1997 VA rating examination shows that 
the veteran sustained shell-fragment wounds all over his 
body, including a shell fragment wound in his left buttock, 
resulting from an antipersonnel mine explosion while serving 
in Vietnam.  At that time, he had not undergone any surgery 
for his shell fragment wounds following his active service.  
The veteran reported that he experienced some tenderness on 
his left buttock where he had been struck by mine shrapnel in 
service.  He stated that it became tender when he would bend 
over, and that sitting relieved the tenderness.  On 
examination, the veteran was not found to experience any 
pain, diminished muscle strength, limp or other functional 
limitations.  The examiner noted that the veteran had a 3-
centimeter (cm) scar in the middle of his buttock where a 
skin graft had been performed.  A depression was noted, but 
there was no keloid formation, no inflammation or swelling, 
or ulceration.  The vascular supply was adequate.  Further, 
no tenderness on palpation or on movement was found.  The 
examiner further observed that the veteran's scar on his left 
buttock was prominent, but that it was nearly always covered 
by his briefs.  No functional impairment was detected, 
although the examiner stated that he did not doubt that the 
veteran experienced some discomfort with respect to the scar 
approximately once per week.  The examiner concluded with a 
diagnosis of status-post muscle damage, secondary to shrapnel 
in Vietnam, but that the present examination yielded normal 
results.  

In July 1998, the veteran underwent an additional rating 
examination.  The report of that examination shows that the 
veteran indicated that he was employed as a security guard.  
He indicated that he had not undergone surgery since 1966.  
According to the veteran, sitting for a few minutes caused 
some pain, and that his scar was like a bruise.  In addition, 
the veteran reported that his scar would involve some 
throbbing if he did not frequently shift his weight.  On 
examination, and consistent with the January 1997 examination 
report, tenderness was not found on deep palpation and 
inspection.  The area of the scar was hypopigmented, but was 
not shown to involve induration.  Further, there were no 
adhesions or ulcerations.  The largest scar had a small 
depression of approximately .25 cm deep.  There was no tissue 
loss, inflammation, edema, or keloid formation.  
Disfigurement and limitation of motion, neuropathy, or other 
functional loss including weakness, were not found.  A color 
photograph attached to the examination report shows that the 
scar on the left buttock was somewhat visible, but not 
particularly disfiguring.  The examiner concluded with a 
diagnosis of status-post shrapnel damage to the left buttock.  

In support of his claim, the veteran submitted 
contemporaneous clinical treatment records and additional VA 
rating examination reports dating from January 1997 through 
March 1999.  These records and reports fail to show any 
further complaint of or treatment for residuals of a shell 
fragment wound to the left buttock.  During that time, the 
report of an October 1998 rating examination report shows 
that the veteran was employed as a "security technician" 
with DuPont, Inc.  In addition, the veteran submitted a 
statement in September 1998 indicating that due to his 
service-connected disabilities, he was "trapped" in a 
$45,000 to $48,000 per year job.  

The veteran's residuals of a shell fragment wound to the left 
buttock are objectively shown to involve scarring of the left 
buttock.  Under 38 C.F.R. § 4.118, Diagnostic Code 7804 
(1999), superficial, tender, and painful scars as shown on 
objective demonstration warrant assignment of a 10 percent 
evaluation.  In addition, under 38 C.F.R. § 4.118, Diagnostic 
Code 7805 (1999), other scars will be rated according the 
limitation of the part affected.  Applying the objective 
medical evidence to the relevant rating criteria, the Board 
finds that the evidence does not warrant assignment of a 
compensable evaluation for the veteran's residuals of a shell 
fragment wound to the left buttock.  

The veteran has complained, alternatively, that his residuals 
of a shell fragment wound to the left buttock involve some 
tenderness and discomfort after sitting for extended periods 
making it necessary for him to shift his weight, or that his 
residuals of a shell fragment wound cause such pain after 
extended sitting that driving an automobile becomes 
difficult.  However, the objective medical evidence, while 
noting the veteran's complaints does not reveal a disability 
picture to the degree of severity as reported by the veteran.  

As noted, the veteran's residuals of a shell fragment to the 
left buttock primarily involve superficial scarring in that 
area.  The two examination reports, dating in January 1997 
and July 1998, both show that the veteran did not objectively 
experience tenderness on deep palpation of the scar on his 
left buttock.  One examiner offered his opinion that it was 
likely that the veteran experienced some discomfort 
approximately once per week, but no objective findings to 
that effect were noted.  In addition, the veteran was not 
objectively shown to experience any functional limitation or 
weakness in any of his extremities or other body parts.  
Other than a .25-cm depression in part of his left buttock 
scar, the veteran was not shown to have any significant 
disfigurement, and the examiner observed that to the extent 
that he was shown to have any prominence with respect to his 
buttock scar, it would be covered by his undershorts.  
Accordingly, the Board finds that the currently assigned 
noncompensable evaluation for the veteran's residuals of a 
shell fragment wound to the left buttock is appropriate, and 
that the preponderance of the evidence is against assignment 
of a higher evaluation under any other diagnostic code.  
Therefore the benefit sought on appeal is denied.  

In addition, the Board has considered the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (1999).  See Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  Here there has been no showing 
that the disability under consideration, residuals of a shell 
fragment wound to the left buttock, has caused marked 
interference with employment, has necessitated frequent 
periods of hospitalization, or otherwise renders 
impracticable the application of the regular schedular 
standards.  The Board notes that in the reports of the July 
1998 and October 1998 rating examinations, the veteran was 
noted to be employed as a security guard.  Further, the 
examination reports show that he had not undergone treatment 
for his residuals of a shell fragment wound to the left 
buttock since he was initially wounded in 1966.  The Board 
further observes that the veteran previously complained of 
being "trapped" in a $45,000 to $48,000 per year income 
bracket due to his service-connected disabilities.  The Board 
acknowledges this statement, but finds that it 
contraindicates any contention, whether actually raised or 
not, that the veteran is unable to obtain or retain gainful 
employment as a result of his service-connected disability.  
In the absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (1999) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Because there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to reasonable doubt in his favor, the 
provisions of 38 U.S.C.A. § 5107 are not applicable.  Should 
the veteran's disability picture change, he may apply for an 
increase in his assigned disability rating.  See 38 C.F.R. 
§ 4.1.  At present, however, the Board finds no basis upon 
which to grant an increased evaluation for the veteran's 
residuals of a shell fragment wound to the left buttock.  


ORDER

Entitlement to a compensable evaluation for residuals of a 
shell fragment wound of the left buttock is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

